- department of the treasury tax_exempt_and_government_entities_division internal_revenue_service washington d c aug uniform issue list s ete raf legend taxpayer a company b plan c financial_institution d account e financial_institution f individual g company h amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code regarding the distribution of amount from plan c the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution of amount from plan c taxpayers a asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_402 was due to an error by financial_institution f which failed to follow her instructions that amount be deposited into an individual_retirement_account ira taxpayer a further represents that amount has not been used for any purpose taxpayer a was employed by company b and participated in its qualified_retirement_plan plan c the custodian and administrator of plan c was financial_institution d upon her retirement from company b on date taxpayer a decided to roll over her account balance amount in plan c to an ira with financial_institution f she discussed the intended transaction by telephone with a representative of financial_institution f specifically she instructed individual g that company h would transfer amount from plan c to financial_institution f for deposit by direct_rollover into an ira the transaction occurred on date taxpayer a intended to roll over her full account balance amount in plan c she felt she would accomplish this if financial f followed her instructions provided to individual g taxpayer a represents that she in good_faith relied on what she told individual g and assumed the full account balance account would be rolled over to an ira distribution to an ira is distribution code g direct_rollover marked on form 1099-r which was prepared by financial_institution d however amount was deposited into account e a non-ira account with financial_institution f the ruling_request is accompanied by a letter from financial_institution f dated date in which it admits it failed to follow taxpayer a’s instructions that amount be deposited into an ira evidence of taxpayer's intent to roll this based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to an error by financial_institution f - therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan c taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute no more than amount into an eligible_retirement_plan or rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at or i d sincerely yours coble o wtbhure manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
